Title: To George Washington from James Keith, 18 November 1797
From: Keith, James
To: Washington, George



Sir
Alexandria Novr 18th 1797

The Letter referred to by Mr Washington came directly to myself, inclosing my appointment as a Commissioner in Chancery, and informing me that your Accounts respecting your administration of Colvills Estate were referred by the Court to be examined by me—he mentioned that he had transmitted to you the order for the Settlement and woud in due Season transmit whatever papers

he had respecting that Business—He informs me that the Order of Court must be published for a month in the Alexandria Gazette—and the time fixed upon for auditing the Accounts made known at the foot of the Order, Copy of the Order served upon Mr West with a Notification of the time for the Reveiw of the accounts—As the Defendants live out of the Country a considerable length may be necessary to allow for entering upon the Business I woud wish to be made acquainted with what you suppose to be a reasonable time before I determine any thing respecting it. I am with great Respect your Excellencys most obedt hble Servt

Ja. Keith

